SMITH), J.
(dissenting.) I regret that I cannot concur in the conclusion reached by my majority associates in this case.
The courts, generally, appear to be in hopeless confusion in their attempts to define the phrase “arising out of and. in course of his employment,” found in practically all of these statutes. The line of decisions construing and applying this phrase, cited by appellant, seems to me to be more consistent with the real purposes of such laws than the decisions which interpret the phrase strictly and technically. The finding and award of the board of arbitration', approved by the Commissioner, are in accord with the liberal view of the statute, and I think there is evidence in the record sufficient to sustain the findings of the board. Bushman, the manager, only testified that he did not remember Wilson’s doing the things testified to 'by Billam.
Doubtless the views expressed by my majority associates, which reflect the strict, technical construction and application of the statute, will become the law of this jurisdiction, and a further elaboration of my own views would serve no useful purpose. I shall therefore refrain from a discussion of either the law or the facts.